Title: From Thomas Jefferson to John Drayton, 11 September 1801
From: Jefferson, Thomas
To: Drayton, John


Sir
Monticello Sep. 11. 1801.
Your favor of Aug. 20. was recieved yesterday. the commissions of Consuls or Commercial agents should regularly be signed by the Executive of their state. none such having been commissioned as yet from France, mr Pichon their Commercial agent general & Chargé des affaires asked permission to name special agents himself to act till commissions in due form should be recieved. this was agreed to by us, but as no Exaquatur could be ratified in the usual way, on an agency of this kind mr Pichon thought it proper to inform the Governors of the states of his appointments. the credence you have given him therefore has been just. it is hardly probable another occasion will arise of authorising such a procedure. your enquiry relative to the expence of the French prisoners calling for a greater knowledge of detail than I possess here, I have forwarded it to the Secretary of the Navy & desired him to give you the information desired.
I recieve with great pleasure the assurance of your cooperation in our proceedings. it behoves us, as friends of the constitution, to avail our country of the powers they have confided to us, by doing whatsoever may give strength to the rights of the states reserved to them, & the rights of the general government in those matters granted to that, which constitute the excellence & the security of our political situation. be assured nothing on my part shall be wanting to do this, and that it will be my principal endeavor to settle such precedents for all proceedings as shall tend to keep the Executive within a safe & proper line. Accept assurances of my great esteem & high consideration & respect.
Th: Jefferson
